SEARS, Presiding Justice.
Appellant Harry James Rich appeals his convictions for murder, aggravated assault and aggravated battery.1 In his sole enumeration *696of error, appellant claims the evidence was insufficient to support the jury’s verdicts. The evidence of record establishes that appellant shared a home with his wife and her twin sister. One evening, following a domestic dispute, appellant stabbed his wife in the back of her arm with a kitchen knife. He then chased her out of the home and toward a neighbor’s house, all the while slashing at her with the knife and cutting her. The wife’s sister then came out of the home and yelled for appellant to stop, whereupon he began pursuing her. The wife’s sister ran to a different neighbor’s house, but appellant caught her, stabbed her repeatedly and slashed her throat, killing her. When taken into custody shortly after the attacks, appellant had several fresh cuts and slashes on his arms. Several knives were recovered from the area of the crime scene, all of which were covered in blood later determined to be the blood of appellant’s wife and her deceased sister. Appellant’s wife survived the attack and testified on behalf of the State at appellant’s trial.
Decided January 14, 2002.
Jerry W. Moncus, for appellant.
Kermit N. McManus, District Attorney, Thurbert E. Baker, Attorney General, Paula K. Smith, Senior Assistant Attorney General, for appellee.
The evidence of record, construed most favorably to the verdict, was sufficient to enable rational triers of fact to find appellant guilty beyond all reasonable doubt of the crimes of which he was convicted.2

Judgment affirmed.


All the Justices concur.


 The crimes occurred on February 9, 2000, and appellant was indicted on April 25, 2000, for malice murder, felony murder, two counts of aggravated assault and one count of aggravated battery. Following a trial held September 12-14, 2000, appellant was convicted *696on all indicted counts. Appellant was sentenced to life imprisonment for malice murder, 20 consecutive years for aggravated battery, and 20 concurrent years for one of the aggravated assault convictions. The other aggravated assault conviction and the felony murder conviction were merged by operation of law. A notice of appeal was timely filed on September 19, 2000, and the trial transcript was certified by the court reporter on August 24, 2001. The appeal was docketed with this Court on August 29, 2001, and submitted for decision without oral argument.


 Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).